                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY HICKEY,                            )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )      No.:   3:21-CV-88-TAV-HBG
                                           )
CORE CIVIC MEDICAL STAFF,                  )
                                           )
              Defendant.                   )


                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this action to the Nashville Division of the Middle District of

Tennessee and close this Court’s file.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT




     Case 3:21-cv-00224 Document 6 Filed 03/16/21 Page 1 of 1 PageID #: 19
